Citation Nr: 0822479	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-28 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to Dependents' Education Assistance (DEA) 
benefits under the provisions of Chapter 35, Title 38, United 
States Code, beyond the delimiting date of November 15, 2005.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The appellant is the son of the veteran.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
The case has been transferred to the Honolulu, HI RO.  

The appellant was scheduled for a Travel Board hearing on 
July 2007 and he did not appear.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is seeking an extension of the delimiting date 
of his award of educational benefits under Chapter 35, Title 
38 U.S.C..  The appellant's entitlement appears to be based 
on the finding of his father, the veteran, being totally and 
permanently disabled.  The veteran's claim file has not been 
associated with the appellant's file.

In certain circumstances, the delimiting date of the award of 
educational benefits under Chapter 35 may be extended beyond 
the dependent's 31st birthday.  See 38 U.S.C.A. § 3512(a)(3) 
and VAOPGCPREC 8-2004.  The Board cannot properly assess 
whether the facts of the appellant's case fall within one of 
those situations where the delimiting date of the award may 
be extended beyond his 31st birthday without having access to 
the veteran's claims file to assess, amongst other things, 
the date of eligibility.  Therefore, the veteran's file must 
be associated with the appellant's claim file.

Accordingly, the case is REMANDED for the following action:

The AOJ should obtain the veteran's 
claims file and associate it with the 
appellant's education file.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




